Examiner’s Comments
1.	This office action is in response to the amendment received on 5/23/2022.
	Claims 11-20 have been canceled by applicant.
	Claims 1-10 and 21-29 are pending and have been examined, now allowed.

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance: 
With respect to claims 1-3 and 5-10, applicant’s amendment now places the application in condition for allowance over the prior art of record.
With respect to claims 21, the art of record considered as a whole, lone or in combination, neither anticipates nor renders obvious a surgical instrument assembly and a flex circuit positioned within shaft and coupled to a control circuit, wherein said flex circuit comprises an integrated strain gauge mounted on said frame within said discontinuity portion, wherein said control circuit is configured to determine a load experienced by said shaft by way of said strain gauge.
The prior art of record discloses a plurality of pressure sensors but does not disclose the limitation as claimed. On skilled in the art would have to glean only from applicant’s disclosure in order to arrive at applicant’s invention, and thus obviousness would not be proper.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
6/8/2022